 In the Matter ofALUIIINUNORECOMPANY, EMPLOYERandLOCALUNION 505 INTERNATIONALBROTHERHOOD OFELECTRICAL'WORI FRS,AFL, PETITIONERCases Nos. 15-RC-.312 and 15-RCD23.Decided July 8, 1949DECISION.ANDDIRECTION OF ELECTIONSUpon petitions duly filed, a consolidated hearing was held beforeC.Paul Barker, hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.At the Intervenor's request, theBoard heard oral argument," in which all parties participated.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.The Intervenor and the Employer contend that their currentcollective bargaining agreement, dated May 8, 1947, and effective untilMay 31, 1949, but extended to May 31, 1950, by separate agreementdated June 25, 1948, constitutes a bar to a present determination ofrepresentatives.Although the petitions in this proceeding were timelyfiled on February 16, 1949, the Employer and Intervenor argue thatthe original agreement was not prematurely extended so as to pre-clude its operating as a bar, because it was executed during the cer-tification year.Assuming,arguendo,the validity of this contention, the record dis-closes that the contract provides, among other things,' that all Iem-ployees. who are members of the Intervenor in good standing 15 days'Oral argument was heard simultaneously in the instant case and inMatter of ReynoldsMetals Company,85 N. L. R. B. 110.United Steel Workers of America, CIO, Local 320, and United Steel Workers of America,CIO, District 36, were permitted to intervene on the basis of current contractual interests.The agreement contains a compulsory check-off provision which is proscribed by Section302 of the Act. SeeMatter of C. HagerctSons Hinge Manufacturing Company,80N. L. R. B. 163.85 N. L. R. B., No. 18.121 122DECISIONSOF NATIONALLABOR RELATIONS BOARDafter the, execution of the agreement and all employees who becomemembers thereafter shall, as a condition of employment, maintain ingood standing their membership in the Intervenor.The Intervenor,however, has not been certified by the Board under Section 9 (e) (1)of the Act as being authorized to execute such a union-security pro-vision, and, in fact, cannot be so certified because it has failed to com-ply with the filing requirements of Section 9 (f), (g), and (h) ofthe Act.Although the absence of Board authorization for a union-security provision in a contract executed before enactment of theLabor Management Relations Act of 1947 would not prevent suchcontract from operating as a bar during its original term,' any re-newal of the original contract after the effective date of the Act, issubject to the requirement of Board authorization of a union-securityprovision.5Because the contract, as renewed on June 25, 1948, con-tains an unauthorized union-security provision, we find, for this reasonand without regard to other considerations, that the contract,even asrenewed during certification year, cannotserve as abar to a presentdetermination of representatives.6Nor is our conclusion with respectto the validity of the contract as a bar affected by thelanguage of thesaving provisions therein.'We. find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The Petitioner, in Case No. 15-RC-21.2, seeks a unit of all main-tenance electricians, helpers, and apprentices, excluding all otheremployees.In Case No. 15-RC-223, the same Petitioner asks for aunit of all switchboard operators and turbine operators, all boileroperators, all operators and assistant helpers employed in the power-house, excluding all other employees.The Employer and. the Inter-venor oppose. the severance of these units primarily upon the basisof the Employer's history of collective bargaining," upon the groundthat the work performed by these employees is an essential and integral*Matter of Cribben & Sexton Company,82 N. L. R. B. 1409.EMatter of Joseph A. Goddard Company,83 N. L. R. B. 605.6Matter of General Electric Company,80 N. L. R. B. 169 ;Matter of GeneralElectricCompany, Plastic Division of the Chemical Department,81 N. L. R. B. 476;Matter ofJoseph. A. Goddard Company, supra.7The language of these provisions, reasonably construed, cannot be said to defer theapplicability of the unauthorized union-security provision, nor to negative the restraintexercised by such provision.These provisions, therefore, cannot 'serve to validate theagreement as a bar to a present determination of representatives.SeeMatter of LykensHosiery Mills, Inc.,82 N. L. R. B. 981 ;Matter of Unique Art ManufactingCompany,83 N. L. R. B. 1250.s In 1941, upon a plant-wide basis, Aluminum Workers Union, AFL, wasfirst certifiedas a bargaining representative for a unit of production and maintenance employees, to beultimately succeeded by the Intervenor as the unit representative. ALUMINUM ORE COMPANY123part of the Employer's production process,' and, more particularly,that the Employer's production process is a continuous one whichcannot be interrupted without serious consequences to the Employer'soperations..The Employer is a subsidiary of the Aluminum Company of Amer-ica,with plants at East St. Louis, Illinois, and Mobile, Alabama.Only its plant at Mobile, Alabama, is involved in this proceeding.The Employer is engaged in the processing and conversion.of bauxiteore into alumina, which is an intermediate product in the manufac-ture of aluminum.The process used involves the chemical treatmentof the bauxite ore under the application of pressure, and heat in theform of steam furnished by the powerhouse.The resultant mass ofthe initial reaction, liquid in form, circulates through a series of pipes,tanks, and containers until the various phases of the process are allcompleted and the alumina in hydrous form is removed at one pointand converted into powder by calcination in kilns.As previouslystated, the process is a continuous one.The materials are kept incirculation by means of pumps and conveyors that are electricallydriven with current principally supplied by the powerhouse.Thepowerhouse also produces the compressed air used to agitate the, ma-terials at one stage of the process.Employed throughout the plant are approximately 500 productionand maintenance employees, of whom 200 are classified as maintenanceemployees distributed principally among various craft groups.Among these employees, and constituting the electrical department,are approximately 19 electricians, apprentices, and helpers. It isconceded that the electricians serve the regular 4-year apprenticeshipand possess all of the requisite skills customarily exercised by membersof their craft.The electricians are primarily responsible for themaintenance and repair of all electrical equipment not only at theEmployer's plant but also at a waste disposal area located across theriver.As the Intervenor itself points out, the electricians as suchare not assigned to any particular piece of equipment or to any sin-gle department of the plant.The electricians spend approximatelyone-third of their time in the electrical shop which is separatelylocated.They work under the immediate and separate supervisionof an electrical department foreman and assistant foreman.Al-though they may, on occasion, work on some particular piece of elec-trical equipment in close connection with other maintenance or pro-6The further contention of the Employer and the Intervenor that the powerhouse em-ployees do not constitute a separate craft is irrelevant, because the Board has frequentlypermitted severance of powerhouse employees without requiring that they constitute agroup of craft employees.SeeMatter of Baugh and Sons Company,82 N. L. R. B. 1399. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDduction employees, the work of the electricians is restricted to the exer-cise of their craft skills.Moreover, there is no interchange betweenother employees and the electricians, who remain subject only to theauthority of their own supervisors throughout their association withthe production and maintenance groups.Although the facts in this case show the normal degree of integra-tion of the work of the electricians with the production process, itdoes not -appear, as was true in theNational Tube Company 10andFord Motor Company11 cases, that their function is so intimately re-lated with that of the production workers or so confused to indispen-sable assembly line operations that such integration should precludethe severance or separation of the craft groups.12Nor is the fact thatthe process is a continuous one necessarily determinative of the issue ofcraft severance.13Accordingly, We find that the electricians involvedherein are a skilled, well-defined, and homogeneous craft group, who,notwithstanding a history of collective bargaining on a broader basis 14and other factors previously considered, may constitute a separateunit for the purposes of collective bargaining.The Employer and the Intervenor, in opposing a separate unit forpowerhouse employees, contend that the latter are highly integratedwith the production process because steam and compressed air suppliedby the powerhouse in substantial amounts are an essential part of theproduction process itself 15Approximately 14 powerhouse employees, 1e consisting of 4 switch-board and turbine operators, 4 boiler operators, 4 boiler operator as-sistants, 1 swing operator, and 1 helper are under the immediate andseparate supervision of the shift engineer, and work only in the power-house which is located in a. separate building. In addition to theircustomary duties, they may on occasions perform minor repair jobs10Matter of National Tube Company,76 N. L.R. B. 1199.Matter of Ford Motor Company (Maywood Plant), et al.,78 N. L. R. B. 887." SeeMatterofTin.Processing Corporation,80 N. L.R. B. 1369;Matter of Roane-Anderson Company,83 N. L. R. B. 30;Matter of Aluminum Company of America,83N. L. It. B. 389 ;Matter of Eagle Pencil Company,82 N. L. R. B. 263 ;Matter of UnitedStatesRubber Company,81 N. L. Ti. B. 17.13SeeMatter of B. F. Goodrich Chemical Company,84 N. L. R. B. 429.14The bargaining history in the present instance does not present as complete an industrypattern as was found in theNationalTube Companycase;we notethat inseveral instancesthere has been craft bargaining in the reduction branch of the aluminum industry. SeeMatter of'Aluminum Company of America,50 N. L.R. B. 380.See alsoMatter of ReynoldsMetals Company, supranote 1, wherein it appears that craft bargaining has existed forseveral years at the Sheffield, Alabama, plant of the Reynolds Metals Company.13 In support of their contention that the powerhouse employees are a highly integratedpart of the production process, the Employer and Intervenor emphasized both in theirbriefs and at the oral argument that any interruption in the supply of compressed air tothe production department would result in extensive damage to plant equipment and causeserious delay in the resumption of operations.16The petition was amended at the hearing to include the janitor at the powerhouse. ALUMINUM ORE COMPANY125on the equipment in the powerhouse; however, major repairs are per-formed by representatives of the manufacturers of the equipment orby the skilled employees among the maintenance employees. It ap-pears that these employees are a distinct and homogeneous group andtheir work is essentially the same as that generally performed bypowerhouse employees in other industrial plants:Although largequantities of steam and compressed air supplied by the powerhouse areused directly in the production process, neither steam nor compressedair is a component of the end product itself.This fact has served todistinguish such cases asMatter of Lynn Gas & Electric Company "andplatter of Boston Consolidated Gas Company,1'relied upon bythe Employer and the Intervenor.Therefore, despite such factorsof integration, we do not consider the powerhouse employees to be aninseparable part of the over-all production unit 19Upon the basis of the foregoing facts and upon the entire recordin the case, we find that the electricians and the powerhouse employeesmay, if they so desire, constitute separate bargaining units.We shall,however, make no final determination with respect to the appropriateunit or units pending the outcome of the elections hereinafter directed.We shall direct separate elections among the following groups ofemployees at the Employer's Mobile, Alabama, plant, excluding allother employees and supervisors as defined in the Act :(a)All maintenance electricians, helpers, and apprentices;fib) All switchboard operators and turbine operators, all boiler oper-ators, all operators and assistant helpers, and the janitor employedat the powerhouse.If in these elections a majority of the employees in either of thevoting groups select the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate bargaining unit.DIRECTION OF ELECTIONS 20As part of the investigation to ascertain representatives for thepurposes of collectivebargainingwith the Employer,separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Regionin whichthis case was heard,and subject to Sections 203.61 and 203.62 of Na-11 78 N. L. It. B. 3.11 79 N.L. R. B. 337.10Matter of Swift and Company. d/b/a H. L. Handy Company,81 N. L. R. B. 425;Matter of Crocker Burbank & Co., Asscn.,80 N. L. It. B. 774 ;Matter of Worthy PaperCompany Association,80 N. L. It. B. 19.2°We shall omit the name of the Intervenor because of its failure to comply with thefiling requirements of Section 9 (f), (g), and(h) of the Act. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional Labor Relations Board Rules and Regulations-Series 5, asamended, among the employees in the voting groups described in para-graph numbered 4, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction of Elections,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been discharged for cause,and have not been rehired or reinstated prior to the date of the elec-tions, and also excluding employees on strike who are not entitled toreinstatement to determine whether or not, in each group, they desireto be represented, for the purposes of collective bargaining, by LocalUnion 505,'International Brotherhood of Electrical Workers, AFL.